oote REEC

Tafila Wind Energy Project
Tafila Governorate

(Hashemite Kingdom of Jordan)

Resettlement Policy Framework
(RPF)

Report No. 11-1-3058d_rev.0
Project Company:

JWPC

Prepared by:
CUBE Engineering GmbH
Al-Rawabi Environment & Energy Consultancies

20" of November, 2012
Document List of Revision

Current Page Prepared | Checked Checked by Released by
Rev. Affected | By by (technical) | (quality
assurance)
11-1-3058d_rev.0 | 20.12.2012 | All TM, AGU, | ASC, JFLK,SC, | AGU

REEC PR, MaB

Document: 12-12-20_ESIA_Tafila_RPF.pdf

Overall Project Management: a

CUBE Engineering GmbH (Germany) CUBE

Local Project Management:
REEC - Al-Rawabi Environment & Energy Consultancies (Jordan) REEC

Project Developer and Sponsor:
JWPC - Jordan Wind Power Company (Jordan) JIWPC
This report has been prepared independent by CUBE Engineering GmbH and REEC - Al-Rawabi
Environment & Energy Consultancies with all reasonable skill, care, diligence and best practice on behalf
and support from JWPC as the developer of this project.

Disclaimer

The contents of this report are confidential. CUBE Engineering GmbH (“CUBE”) and Al-Rawabi
Environment & Energy Consultancies (“REEC”) have partly relied on information provided by third parties
and cannot guarantee the accuracy of such information thereof.

It is important to acknowledge that the information also contains some forward-looking statements on
the environmental impact of the planned wind farm. Such statements are subject to risks, uncertainties,
assumptions and other important factors, many of which are outside consultants’ control that could
cause actual economic performance to differ materially from the results discussed in the forward-looking
statements, but will not interfere with or change the fundamental result of the report.

The work of CUBE and REEC was carried out on the assumption that the documentation and information
provided to us is reliable, accurate and complete in all material respects.

CUBE and REEC accept no responsibility in the event that the documentation or information provided by
the third party turns out to have been incomplete or inaccurate. Under no circumstances shall neither the
authors nor CUBE nor REEC be liable for any damage or loss suffered or incurred as a result of the
statements made in the ESIA or otherwise in connection with this study.
Tafila Wind Farm

Resettlement Policy Framework Environmental and Social Impact Assessment

Table of contents

List of abbreviations .
1.
2.
3.

Introduction..
Project description ....

Guidelines and methodology

3.1.
3.2.
3.3.
3.4.
3.5.
3.6.
3.7.

Project-specific evaluation of the need for resettlement

4.1.
4.2.
4.1.
4.2.

Guiding principles of resettlement:

Process for developing the subsequent RAP

Estimated population and displacement likely categories of displacement

Legal framework and implementation process.

Funding arrangements

Grievance redress procedures (disputes)

Monitoring of compensation

Need for resettlement and valuation methods

Compensation consultation and participation.

Estimated population and displacement likely categories of displacement

Need for resettlement action plan

Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

List of abbreviations

DLS Department of Land and Surveys, Jordan
ESIA Environmental and Social Impact Assessment
GIs Geo Information System

IFC International Finance Cooperation

JD Jordan Dinars

JWPC Jordan Wind Project Company

MOU Memorandum of Understanding

NGO Non-governmental organization

RAP Resettlement Action Plan

RPF Resettlement Policy Framework

TOR Term of Reverence

WTG Wind Turbine Generator
Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

1. Introduction

Designed by the International Finance Corporation (IFC) as a way to protect residents in the area of
planned projects from unfairly losing their housing and livelihoods, the Resettlement Policy Framework
(RPF) sets the basis for a subsequent Resettlement Action Plan (RAP). The RAP has been prepared for this
study according to the Government of Jordan resettlement principles, which are similar to those of the
IFC. The commitment of Jordan Wind Power Company, PSC (JWPC) to such principles is based on the
laws of Jordan which ensure that affected people are fairly compensated for their land. These principles
include the following aspects:

@ Involuntary resettlement should be avoided, or minimized where unavoidable.

@ Where resettlement is unavoidable, resettlement plans and activities should be seen and
executed as development programs;

© Resettled persons should be provided with sufficient investment resources and opportunities to
share in project benefits;

@ Displaced persons should be meaningfully consulted, and participate in planning and
implementation of resettlement programs;

@ Displaced persons should be compensated for their losses at full replacement cost, within three
months of confiscation date (according to the Acquisition Law of the year 1987 and its
Amendments which is similar and in line with IFC Guidelines);

@ The resettled persons should be assisted with the move and provided with support during the
transition period;

@ Resettled persons should be assisted with their efforts to improve, or at least restore, their
former living standards and income earning capacity.

2. Project description

The proposed project is a 117 MW wind energy project (“wind farm” or the “project”) to be located in
rural land in the Governorate of Tafila. The development group for the Tafila wind project, JWPC, signed
a memorandum of understanding (MOU) with the Ministry of Energy and Mineral Resources in June
2011 to evaluate the potential of a wind energy facility in the area of Tafila. The area was selected based
on its low intensity of human habitation, proximity to existing transmission infrastructure, expected
favorable wind resource, its far distance to the Jordan Valley and the correspondingly low expected
impact on the nature and environment.

Construction of the project is planned to begin in 2013, and will continue for approximately 18 months.
The project will operate for a period of 20 years, after which the project will be decommissioned and the
equipment fully removed.
Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

There are no permanent dwellings or other living structures in the project area that would be affected by
the construction or operation of the project. Some land is used for wheat and barley production by the
local residents. After the wind turbines are constructed and operational, this production can continue as
in the past. Therefore, no residents will be affected and forced off of their land. The soil will also not be
deteriorated or polluted in any way, so that the local residents will be able to expect the same amount of
production as before the existence of the wind farm.

The relevant parties were directly consulted through a public consultation questionnaire, where they
were informed about the phases and characteristics of the wind farm and its impact.

Most land required for the construction and operation of the wind farm is owned by the Government of
Jordan. The rest of the land will be leased directly from the owners, who will continue to use their
remaining lands for agriculture as usual during the operational phase.

The process of land identification began with acquisition of land parcel data in AutoCAD format (.DWG)
from the Department of Land and Surveys, Jordan (DLS). These parcel boundaries were imported in a GIS
mapping program, along with detail on the access and constraint features in the area. Once mapped,
information on parcel ownership for parcels of interest to the wind farm was requested from the DLS,
and this information was used to assess the layout of land ownership.

The typical procedure for land leasing included the identification of land parcels via GIS software the
usage of the parcel number to find the appropriate deed for the land which contains the owners’ names,
along with their percentage of ownership. Either a local parliament representative (senator) who is
familiar and well known to local residents or a the local real estate agent who is also very familiar to local
residents contacted the land owners to get the telephone numbers or physical address of the owner’s
house.

The process continued with series of meetings with land owners to explain the nature of the project and
the expected effects and benefits on the surrounding environment and people. Leases were presented
to owners and any queries or questions were answered. Leases were discussed and finally signed and
registered. Through negotiations, an average value of 30 JDs per Dunum per year was accepted as a fair
compensation, while the owner will also have the right to use the land in a normal way except for those
areas where the wind turbines and their adjacent structures will be located. Upon execution of leases,
the first year of lease payment was paid to the owners, and the leases were recorded in Tafila with the
local jurisdiction.

The rights of lease of JWPC include, but are not limited to:

@ Installation and construction of
@ Wind turbine;
Temporary access roads;
Construction compound;
Underground / overhead electric cables;

@
@
@
@ Electrical switching / monitoring equipment;
Tafila Wind Farm

Resettlement Policy Framework Environmental and Social Impact Assessment

@

@ Foundations;
@ Other as required (see draft lease).

Improvements to the land through:
@ Excavation / shoring;

@ Construction of roads;

@ Rock removal.

@ Termination of lease.

3. Guidelines and methodology

3.1. Guiding principles of resettlement

In case the project requires resettlement, the following principles of the Jordan Acquisition Law, No. 12
of the year 1987 must be observed:

@€@€@@ 6

®@@@

Principle 1: Resettlement must be avoided or minimized

Principle 2: Genuine consultation and participation must take place

Principle 3: A pre-resettlement data baseline will be established

Principle 4: Assistance in relocation must be made available

Principle 5: A fair and equitable compensation must be negotiated

Principle 6: Resettlement must take place as a development that ensures that directly affected
communities benefit

Principle 7: Vulnerable social groups must be specifically catered to

Principle 8: Resettlement must be seen as an upfront project

Principle 9: An independent monitoring and grievance procedure must be in place

Principle 10: The developer will accept responsibility for resettlement and ensure that “Best
Practice” is adopted

3.2. Process for developing the subsequent RAP

The process of developing the an RAP, should one be necessary, is detailed in the IFC Performance
Standard 5 -Land Acquisition and Involuntary Resettlement. Paragraph 2 of this document states:

Unless properly managed, involuntary resettlement may result in long-term hardship and
impoverishment for the Affected Communities and persons, as well as environmental damage and
adverse socio-economic impacts in areas to which they have been displaced. For these reasons,
involuntary resettlement should be avoided. However, where involuntary resettlement is unavoidable, it
should be minimized and appropriate measures to mitigate adverse impacts on displaced persons and
host communities should be carefully planned and implemented. [...] Experience demonstrates that the
direct involvement of the client in resettlement activities can result in more cost-effective, efficient, and

-3-
Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

timely implementation of those activities, as well as in the introduction of innovative approaches to
improving the livelihoods of those affected by resettlement.

3.3. Estimated population and displacement likely categories of

displacement
The RPF lists the types of people who would qualify for resettlement assistance and associated eligibility
criteria are as follows:

Loss of Residence;

Loss of Business;

Loss of Land;

Loss of Communal resources;
Loss of Places of Worship.

®@€6@

3.4. Legal framework and implementation process
Should it be determined that resettlement is necessary to complete the project, a plan for the
implementation process will be drawn up, according to the appropriate local and national legal
framework. For example fair compensation will be agreed upon through direct negotiations with land
owners where land is leased based on the Law of Rent and Owners no. 22 of the year 2011. The Primary
Court has jurisdiction in the area when and if any grievances occur. This plan will contain significant
amounts of community involvement, in order to be a fair and transparent process. The delivery of any
entitlements will take place according to the IFC guidelines and all applicable laws.

Such a plan will be constructed after the evaluation of the need for resettlement, if it is found that
resettlement is needed.

3.5. Funding arrangements
JWPC must provide both financial and additional administrational and technical expertise into the
compensation processes. Based on that, the role of JWPC’s responsibility will comprise the following
activities:

Maintain overall responsibility for the implementation of the compensation processes;
Ensure that the Guiding Principles are adhered to;

Ensure maximum participation of the affected people;

Obtain sufficient funds to finance to provide just and fair compensation;

Accept financial responsibility for payment of compensation;

€@€@€@@
Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

@ Ensure monitoring and evaluation of the undertaking of appropriate actions so to deal with
grievances.

3.6. Grievance redress procedures (disputes)
Dispute mechanisms are essential tools for allowing affected people to voice concerns about the leasing
and, if necessary, resettlement process as they arise. Such mechanisms are based in on the Rent and
Owners Law no.22 of the year 2011.

Fair compensation will be agreed upon through direct negotiations with land owners where land may be
leased based on that Law and the Primary Court that has jurisdiction in the area when and if any
grievances occur.

3.7. Monitoring of compensation
JWPC is responsible for the implementation of the compensation plan. JWPC will also be responsible for
providing finances for compensation and its delivery to the rightful people, and grievances are being
attended to.

Internal monitoring will be conducted through qualified persons within the Ministry of Energy and
Mineral Resources as well as local government. On the other hand, external monitoring will be
conducted through IFC Supervision missions. Both monitoring levels should assure that fair
compensation was delivered to the correct individuals.

4. Project-specific evaluation of the need for resettlement

4.1. Need for resettlement and valuation methods
As described in the project description in section 2, the project will not require any land acquisition or
resettlement, as all land are either owned by the Government of Jordan or leased.

Since no land was confiscated nor any resettlement will occur, valuation of land leasing rates were
negotiated directly with land owners based on the Jordan Law of Rent and Owners no. 22 from 2011.

4.2. Compensation consultation and participation
Compensation requires negotiation and communication with affected stakeholders. Consultation with
affected communities has already been conducted through four persons or groups:
Tafila Wind Farm
Resettlement Policy Framework Environmental and Social Impact Assessment

A local parliament representative (senator) who is familiar and well known to local residents;
A local real estate agent who is also very familiar to local residents;

The team working on the environmental and social impact assessment (ESIA);
Representative of JWPC.

®@@@

As stated in the project description, the required agreements for land lease were obtained by involving a
local senator or a real estate agent who arranged the final lease agreements. During the lease process
the nature of the project and the expected effects and benefits on the surrounding environment and
people were explained and leases were presented to owners and any queries were answered.

Other consultations activities included the scoping session process held by the company and the ESIA
study team and the one-on-one meetings held as part of the socio-economic assessment study.

Based on such consultation, JWPC decided to provide job opportunities for villagers within the project
construction phase (see also the socio-economic assessment chapter in the ESIA).

The Ministry of Energy and Mineral Resources will monitor the process to ensure proper
implementation, and is in line with the RPF and specific RAPs, that grievances are being attended to, and
that any necessary changes to the overall process are being timely and sensibly made.

4.1. Estimated population and displacement likely categories of

displacement
According to the statements made in the previous section, the table for categories of impact and
estimated cost, which was introduced in section 3.3, has been completed below in Table 4-1 for the
Tafila Wind Farm:

Table 4-1: Categories of impact and estimated cost

Residences Not Applicable Not Applicable Not Applicable
Religious Structures Not Applicable Not Applicable Not Applicable
Permanent Land Loss, | Not Applicable Not Applicable Not Applicable
Agricultural Fields

Temporary Land Loss, | Not Applicable Not Applicable Not Applicable
Agricultural Fields

Trees Not Applicable Not Applicable Not Applicable

4.2. Need for resettlement action plan

In summary, no land acquisition or resettlement will occur for the wind farm project. Leased land within

the project area will be compensated according to the Rent and Owners Law no. 22 of the year 2011

through direct negotiations with land owners. Therefore , a Resettlement Action Plan is not required.
-6-
